                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CASE NO. 3:06-CR-087-RJC

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 JAMES WILLIAM GASTON,                                  )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Unopposed Motion

To File Response In Opposition To Defendant’s Motion For Compassionate Release And Exhibits

Under Seal” (Document No. 297) filed on April 2, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting Defendant’s

counsel’s consent, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule (“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.




      Case 3:06-cr-00087-RJC-DCK Document 298 Filed 04/06/21 Page 1 of 3
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.
LCvR 6.1.

       By the instant motion, the Government seeks to file the “United States’s Response In

Opposition To Defendant’s Motion For Compassionate Release” (Document No. 296) and the

attached exhibits under seal. (Document No. 297). The Government contends that this filing

includes “the defendant’s medical records and other personal information about the defendant”

that should be sealed. Id. at p. 1.

       Having considered LCvR 6.1(c) and LCrR 49.1.1, and the record of this case, the Court

will allow the Government’s motion. Noting that the time for public response has not run to this

motion, the Court will consider any objection to this Order from non-parties as an objection to the

motion, requiring no additional burden for any non-party under the Federal Rules of Civil

Procedure. See LCvR 6.1(e).

       IT IS, THEREFORE, ORDERED that the Government’s “Unopposed Motion To File

Response In Opposition To Defendant’s Motion For Compassionate Release And Exhibits Under

Seal” (Document No. 297) is GRANTED. Document No. 296 and the attached exhibits shall be


                                                2
      Case 3:06-cr-00087-RJC-DCK Document 298 Filed 04/06/21 Page 2 of 3
SEALED and remain under SEAL until otherwise ordered by this Court.

      SO ORDERED.


                                    Signed: April 5, 2021




                                            3
     Case 3:06-cr-00087-RJC-DCK Document 298 Filed 04/06/21 Page 3 of 3
